Case 2:20-cv-00974-GRB-AKT Document 84 Filed 06/09/21 Page 1 of 2 PageID #: 707



                                                              MOSER LAW FIRM, PC
 Paul A. Pagano
 Tel: 917.589.1479
 paul.pagano@moserlawfirm.com

                                                                      June 9, 2021
 VIA ECF
 The Honorable A. Kathleen Tomlinson
 United States Magistrate Judge
 United States District Court
 100 Federal Plaza
 Central Islip, NY 117222

        Re:     Caccavale v. Hewlett-Packard Company a/k/a HP Inc., et al.
                2:20-cv-00974-GRB-AKT (E.D.N.Y.)

 Dear Judge Tomlinson:

         This firm represents Plaintiffs Tony Caccavale, Anthony Mangelli, Douglas Sorbie and
 James Billups (collectively “Plaintiffs”) in the above referenced matter. This letter is submitted
 on behalf of all parties to request adjournments of the deadlines to meet and confer on any
 objections to the discovery demands, to seek Court intervention on any issues that cannot be
 resolved during a meet and confer, and to contact chambers to set up a phone conference
 regarding amending the pleadings in light of discovery.

          Since the parties exchanged discovery responses on May 17, 2021, the parties have been
 working diligently to review same, to determine if there are any deficiencies, and to meet and
 confer to address any perceived deficiencies. Indeed, counsel for Plaintiffs and counsel for HP
 Inc., Hewlett-Packard Co. and Hewlett Packard Enterprise Co. have already met and conferred
 twice (on May 26, 2021 and June 3, 2021) and counsel for Plaintiff and counsel for Defendant
 Unisys have also already met and conferred twice (on May 27, 2021 and June 3, 2021). Counsel
 for all parties agree that the meet and confers have been productive in narrowing down the issues
 and seek to continue same so as to, inter alia, present as few potential issues to the Court for
 resolution as possible.

        To that end, the parties jointly respectfully request that the below deadlines be extended as
 follows:

 (1) Deadline to meet and confer on objections to demands from June 2, 2021 to June 18, 2021;

 (2) Deadline to seek court intervention on objections not resolved by meet and confer from June
 18, 2021 to July 9, 2021; and

 (3) Deadline to call chambers to set up a phone conference to seek to amend pleadings in light of
 discovery from July 2, 2021 until July 23, 2021.
Case 2:20-cv-00974-GRB-AKT Document 84 Filed 06/09/21 Page 2 of 2 PageID #: 708




       The parties do not seek to modify any other case management deadlines at this time.

       Thank you for your attention.

                                                   Respectfully submitted,



                                                   Paul A. Pagano


 cc: All Counsel of Record (VIA ECF)




                          5 E. Main St., Huntington, NY 11743                                2
                            www.moseremploymentlaw.com
